Citation Nr: 0806483	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  94-17 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating, greater than 10 
percent prior to December 5, 2000, and greater than 20 
percent from February 1, 2001, for right knee chondromalacia. 

2.  Entitlement to an increased rating greater than 10 
percent for left knee chondromalacia.


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1980 to March 1982.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied an increased rating claim for a 
bilateral knee disability, rated at 20 percent disabling. 

During the pendency of this appeal, the RO, in a July 1996 
rating decision, discontinued the 20 percent combined rating 
and assigned a 10 percent rating for the left and right knee 
separately.  Thereafter, a February 2003 rating decision 
granted the veteran a temporary total evaluation for his 
right knee from December 5, 2000, to January 31, 2001, based 
on surgical or other treatment necessitating convalescence.  
The RO, in the February 2003 rating decision, also assigned 
the right knee condition a 20 percent rating, effective 
February 1, 2001.  

After the veteran has perfected his appeal, a subsequent 
rating decision awarding a higher rating, but less than the 
maximum available benefit, does not abrogate the pending 
appeal. AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, 
aside from the time period in which the veteran was assigned 
a temporary total evaluation for his right knee, the issues 
are still properly before the Board here and the issues have 
been appropriately rephrased above.

The case was brought before the Board in December 1999, June 
2003 and again in March 2006, at which times the claims were 
remanded to allow the Agency of Original Jurisdiction (AOJ) 
to further assist the veteran in the development of his 
claims, to include affording him a VA examination. The 
requested development having been completed, the case is once 
again before the Board for appellate consideration of the 
issues on appeal.  



FINDINGS OF FACT

1.  Prior to December 5, 2000, the veteran's right knee 
condition was manifested by internal derangement, pain and 
some evidence of small arthritic changes on x-ray, but the 
majority of the medical evidence indicates normal ligaments 
and full, painless range of motion.

2.  After February 1, 2001, the veteran's right knee 
condition is manifested by osteoarthritis, confirmed by x-
ray, normal range of motion, chronic ACL tear, 
chondromalacia, MCL strain, extensive medial meniscal tear, 
swelling and pain.

3.  The veteran's left knee condition is manifested by pain, 
normal range of motion, tears of both medial and lateral 
menisci, persistent osteoarthritis changes, confirmed by x-
ray, and small joint effusion. 


CONCLUSIONS OF LAW

1. The criteria for a disability rating greater than 10 
percent prior to December 5, 2000 for chondromalacia of the 
right knee have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.40, 
4.45, 4.69, 4.71a, Diagnostic Codes (DCs) 5003, 5257 (2007).

2. The criteria for a disability rating greater than 20 
percent from February 1, 2001 for chondromalacia of the right 
knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.40, 4.45, 
4.69, 4.71a, Diagnostic Codes (DCs) 5003, 5257 (2007).

3.  The criteria for a disability rating greater than 10 
percent for chondromalacia of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.40, 4.45, 4.69, 4.71a, 
Diagnostic Codes (DCs) 5003, 5257 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

The notice requirements were met in this case by a letter 
sent to the veteran in March 2006.  That letter advised the 
veteran of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b) (2006).  The letter also told him to provide any 
relevant evidence in his possession and advised him how 
disability ratings and effective dates are determined.  Cf. 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The veteran has not alleged that VA failed to 
comply with the notice requirements of the VCAA, and he was 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims, and has in fact provided 
additional arguments at every stage.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005). 
 Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was not 
done in this case because the VCAA was enacted during the 
pendency of this appeal. 

The Board further notes that during the pendency of this 
appeal, the Court in Vazquez-Flores v. Peake, -- Vet. App. --
, No. 05-0355, 2008 WL 239951 (Jan. 30, 2008), further 
elaborated on what is required to satisfy the VA's notice 
requirements specifically for increased-compensation claims.  
That is, Vazquez indicates 5103(a) compliant notice must meet 
the following four part test:

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; 

(2) if the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; 

(4) the notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  

Vazquez-Flores v. Peake, -- Vet. App. --, No. 05-0355, 2008 
WL 239951 (Jan. 30, 2008).  For the following reasons, the 
Board finds that the elements of the Vazquez-Flores test have 
either been met or that any error is not prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-
Flores.  As such it does not take the form prescribed in that 
case.  Failure to provide pre-adjudicative notice of any of 
the necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id., at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair. 
 See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

The March 2006 letter requested that the veteran provide 
evidence describing how his disability had worsened and 
detailed the types of evidence that may provide such 
information, to include recent treatment records, lay 
statements, or statements from medical professionals.  The 
letter explained the veteran may submit the evidence on his 
own or ask the VA to assist him obtaining the evidence.  

In regard to the effect his disability had on his daily life 
and occupation, although no letter specifically notified the 
veteran that he should specifically provide such information, 
it is clear the veteran had actual knowledge that this was a 
relevant part of his increased-compensation claims.  
Throughout the 15 years this claim has been pending, the 
veteran submitted several, multi-paged statements detailing 
how his knee disabilities have affected his ability to be 
employed and his general limitations in his daily life.  Most 
recently, the veteran submitted a lengthy statement in April 
2006 indicating his bilateral knees inhibit his ability to 
walk any distance, the pain and restrictions he encounters 
with daily tasks such as sitting at Church, showering, and 
any standing and turning.  He made it clear he had to quit 
past jobs due to his inability to get in and out of cars 
easily, problems walking up steps and his general inability 
to stand or walk for any length of time.  In addition, the 
veteran was questioned about the effect that worsening has on 
his employment and daily life during the course of his many 
VA examinations performed throughout the pendency of this 
appeal, to include March 1993, January 1996, November 1998, 
February 2000, July 2004 and, most recently, April 2007.  The 
Board finds that the notice given, the questions directly 
asked and the responses provided by the veteran both at 
interview and in his own statements show that he knew that 
the evidence needed to show that his disability had worsened 
and what impact that had on his employment and daily life.  
As the Board finds veteran had actual knowledge of the 
requirement, any failure to provide him with adequate notice 
is not prejudicial.  See Sanders, supra.  The Board finds 
that the first and fourth criterion is satisfied.  See 
Vazquez-Flores.  

As to the second element, the Board notes that the veteran is 
service connected for right and left knee conditions.  As 
will be discussed below, knee disabilities are rated under 
Diagnostic Codes 5256 through 5263, 38 C.F.R. § 4.71a.  The 
Diagnostic Codes rely on measurements outlined in the 
regulations to establish a higher rating.  See id.  The 
veteran was not provided notice of this in a specific letter 
as required by Vazquez-Flores, supra.  The Board concludes, 
however, that this error was not prejudicial.  The RO 
provided multiple opportunities to undergo the necessary 
tests in March 1993, January 1996, November 1998, February 
2000, July 2004 and, most recently, April 2007 and the 
veteran did so.  Given the nature of the veteran's claims and 
the fact that the RO scheduled him for examinations in 
connection with these claims that the veteran underwent, the 
Board finds that a reasonable person would have known the 
general requirements necessary to establish a higher rating.  
Additionally, the Board notes the veteran was specifically 
notified of the specific and relevant Diagnostic Codes in 
numerous Statements of the Case (SOC) and Supplemental 
Statements of the Case (SSOC), to include in February 1993, 
August 1993, February 1994, November 1994, July 1996, October 
1996, March 1997, May 1997, April 1998, March 1999, January 
2003 and October 2007.  The Board finds that any error in 
failure to provide Vazquez-Flores element two notice is not 
prejudicial.  See Sanders, supra.  

As to the third element, the Board notes that the veteran was 
not provided notice that a disability rating would be 
determined by application of the ratings schedule and 
relevant Diagnostic Codes based on the extent and duration of 
the signs and symptoms of his disability and their impact on 
his employment and daily life.  See Vazquez-Flores.  The 
Board notes that the ratings schedule is the sole mechanism 
by which a veteran can be rated, excepting only referral for 
extraschedular consideration and the provisions of special 
monthly compensation.  See 38 C.F.R. Part 4.   The Board also 
notes that the substance and application of the applicable 
Diagnostic Codes have been recently upheld as reasonable 
exercises of the Secretary's rulemaking authority.  Martinak 
v. Nicholson, 21 Vet. App. 447 (2007).  Neither the Board nor 
the RO may disregard the schedule or assign ratings apart 
from those authorized by the Secretary and both must apply 
the relevant provisions.  Even if the veteran had been 
provided notice that a disability rating would be determined 
by application of the ratings schedule and relevant 
Diagnostic Codes based on the extent and duration of the 
signs and symptoms of his disability and their impact on his 
employment and daily life, the substance of the evidence, 
both as submitted by the veteran and as developed by the RO, 
and the application of the ratings schedule to that evidence 
would have been identical.  As such, notice to the veteran 
that Diagnostic Codes 5256-5263 and the general rating 
schedule will be applied to the symptomatology of his 
disability has no impact on the fundamental fairness of the 
adjudication.  The Board finds that the error in the third 
element of Vazquez-Flores notice is not prejudicial.  See 
Sanders, supra.  

In light of the foregoing, the Board finds that the 
requirements of Vazquez-Flores are met.  The Board, 
therefore, finds that the requirements of Pelegrini II are 
met and that the VA has discharged its duty to notify.  See 
Pelegrini II, supra.  It is also relevant that this claim has 
been pending for over 10 years.  Any benefit in further 
providing the veteran with notice of information that he has 
demonstrated actual knowledge of clearly is outweighed by the 
procedural delay naturally caused by such a mechanical 
remand.

Again, the Board notes that notice was sent after the initial 
adjudication of the veteran's claims because the VCAA was 
enacted during the pendency of this appeal.  Notwithstanding 
the timing, the veteran still has the right to VCAA content 
complying notice and proper subsequent VA process, and that 
has been done, as discussed above.  Any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  See Mayfield, supra.  Although the notice provided to 
the claimant in 2006 was not given prior to the first 
adjudication of the claims, the content of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), and, after the notice was provided, the 
claim was readjudicated and an additional SSOC was provided 
to the veteran in October 2007.  Not only has he been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, but the actions taken by VA have essentially cured 
the error in the timing of notice.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The claimant has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The RO provided the veteran appropriate VA examinations in 
March 1993, January 1996, November 1998, February 2000, July 
2004 and, most recently, April 2007.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the veteran's bilateral knee conditions since 
he was last examined and there are no records suggesting an 
increase in disability has occurred as compared to the prior 
VA examination findings.  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  The 2007 VA examination report 
is thorough and supported by VA outpatient treatment records.  
There is no rule as to how current an examination must be, 
and the Board concludes the examinations in this case are 
adequate upon which to base a decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  

Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155. Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4. The percentage ratings contained in the Rating 
Schedule represent, as far as can practically be determined, 
the average impairment in earning capacity resulting from 
such disease or injury and their residual conditions in 
civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  For a claim for an 
increased rating, such as the disabilities in this case, the 
primary concern is the current level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  The Court recently held that 
"staged" ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, No. 05-
2424 (U.S. Vet. App. Nov. 19, 2007).  Indeed, the present 
appeal involving the right knee reflects that the veteran is 
already in receipt of such "staged" ratings.  

In general, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion. See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement. 
See 38 C.F.R. 
§ 4.45.  

Although the Board must consider the functional impairment 
resulting for orthopedic disabilities, such as the veteran's 
knee disorders, pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain 
is inapplicable to ratings under Diagnostic Code 5257 because 
it is not predicated on loss of range of motion. See Johnson 
v. Brown, 9 Vet. App. at 12 (1996).  


Chondromalcia, bilateral knees

The veteran's right and left knee disorders are rated under 
Diagnostic Code 5257 for instability.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  This code provides for the assignment 
of a 10 percent rating when there is slight recurrent 
subluxation or lateral instability of a knee; a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability; and a 30 percent evaluation for severe 
knee impairment with recurrent subluxation or lateral 
instability. Id. Subluxation of the patella is "incomplete 
or partial dislocation of the knee cap." Rykhus v. Brown, 6 
Vet. App. 354, 358 (1993) (citing Dorland's Illustrated 
Medical Dictionary at 1241, 1599 (27th edition 1988)). The 
Board observes that the words "slight," "moderate" and 
"severe" as used in the various diagnostic codes are not 
defined in the VA Schedule for Rating Disabilities. Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence, to the end that its decisions are 
"equitable and just." 38 C.F.R. § 4.6.  

The veteran alleges his bilateral knees are so disabling he 
cannot walk any distance, he has constant fatigue and his 
knees slip out of place causing him to fall.  He claims he 
wears knee braces and his right knee especially is extremely 
unstable.  The veteran underwent vocational rehabilitation 
where he indicated he could not continue his job as an 
insurance salesman because he could not get in and out of his 
car and steps caused him problems.  Since that time he has 
held various odd jobs, to include night watchman, fast food 
worker, and security system salesman and shoe sales. 

The veteran was afforded multiple VA examinations throughout 
the pendency of this appeal, to include March 1993, January 
1996, November 1998, February 2000, July 2004 and April 2007.  
These earlier examinations consistently indicate x-rays 
within normal limits, no instability and full, painless range 
of motion.  Diagnoses included internal derangement of the 
right knee, bilateral knee chondromalacia and mechanical left 
knee pain.  

A December 2001 x-ray indicated, for the first time, mild 
degeneration of the posterior horns of both meniscuses.  The 
veteran was diagnosed with osteoarthritis by the April 2007 
VA examiner.  The 2004 and 2007 examiners indicated chronic, 
complete ACL tear and meniscus degeneration of the right 
knee.  

VA outpatient treatment records similarly indicate no x-ray 
abnormality until 2001, no instability and full range of 
motion.  More recent VA treatment records indicate pain 
management treatment for the veteran's knees, to include knee 
braces and injections, but no surgical intervention. 

Despite the veteran's complaints of his knee giving way, 
there are no notations of instability in any of the medical 
evidence on file.  His complaints are noted, but no examiner 
or medical provider has ever confirmed "instability."  The 
most recent examination findings indicated "no ligamentous 
laxity" but observed swelling of the right knee.  

In light of the consistent examination findings of "no" 
instability of either knee the Board cannot reasonably 
conclude the severity of the instability of the veteran's 
right knee is "moderate" prior to December 5, 2000, that 
his right knee was "severe" as of February 1, 2001, or that 
his left knee instability is "moderate," such as to warrant 
higher ratings.  It appears the veteran's assigned ratings 
were mainly based on medical notations of the veteran's right 
knee complete ACL tear and swelling as well as his left knee 
mechanical pain.  No medical evidence of record supports a 
finding that higher ratings are warranted.

Arthritis

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition. 
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA 
Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  The General 
Counsel stated that compensating a claimant for separate 
functional impairment under Diagnostic Code 5257 and 5003 
does not constitute pyramiding. See VAOPGCPREC 23-97 (July 1, 
1997).  In this opinion, the VA General Counsel held that a 
veteran who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257, 
provided that a separate rating must be based upon additional 
disability.  Additionally, in VAOPGCPREC 9-98, the VA General 
Counsel held that if a veteran has a disability rating under 
Diagnostic Code 5257 for instability of the knee, and there 
is also x-ray evidence of arthritis, a separate rating for 
arthritis could also be based on painful motion under 38 
C.F.R. § 4.59.  The RO considered the applicability of 
separate ratings for either knee and found the evidence did 
not support entitlement to a separate rating.  The Board 
agrees.

Osteoarthritis is rated analogous to degenerative arthritis 
under Diagnostic Code 5003.  Degenerative arthritis, when 
established by x-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  The general rating schedules 
for limitation of motion of the knee are 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260 and 5261.

Normal range of motion of the knee is to 0 degrees extension 
and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.   
Under Diagnostic Code 5260, a 10 percent disability rating is 
warranted for flexion limited to 45 degrees.  A 20 percent 
disability rating is assigned for flexion limited to 30 
degrees; and a 30 percent disability rating is assigned for 
flexion limited to 15 degrees.  Under Diagnostic Code 5261, a 
10 percent disability rating is warranted for extension 
limited to 10 degrees. A 20 percent disability rating is 
assigned for extension limited to 15 degrees. A 30 percent 
disability rating is assigned for extension limited to 20 
degrees.  A 40 percent disability rating is assigned for 
extension limited to 30 degrees; and a 50 percent disability 
rating is assigned for extension limited to 45 degrees. See 
38 C.F.R. § 4.71a.

The VA General Counsel has also issued a precedential opinion 
holding that "separate ratings may be assigned under 
Diagnostic Code 5260 and Diagnostic Code 5261, where a 
veteran has both a limitation of flexion and limitation of 
extension of the same leg; limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg." See VAOPGCPREC 9-2004 
(September 17, 2004).

As outlined above, the veteran was diagnosed with bilateral 
osteoarthritis of the knees, confirmed by x-ray, in April 
2007, during the most recent VA examination.  At that time, 
however, the examiner did not appreciate any limitation of 
motion.  Indeed, the medical evidence on file consistently 
indicates that despite the veteran's knee problems through 
the years he has always had full, painless range of motion of 
both knees, even on repetition.  Thus, a separate disability 
rating based on arthritis and at least some limitation of 
motion is simply not warranted for either knee.  See 
38 C.F.R. § 4.59.  

It is also noteworthy that the medical evidence of record 
does not document right or left knee motion limited to a 
degree warranting assignment of a compensable rating pursuant 
to Diagnostic Code 5260 or 5261. Again, the medical evidence 
of record consistently indicates normal, painless range of 
motion of both knees even on repetition.

DC 5003 requires a finding of arthritis and at least some 
limitation of motion.  The veteran argues his bilateral knees 
are disabling, in part, due to limitation of motion and 
fatigue with any amount of use.  Despite his assertions and 
having a diagnosis of bilateral osteoarthritis, no 
appreciable limitation of motion has ever been observed or 
recorded by any medical provider.  Accordingly, separate 
ratings under DC 5003 simply are not warranted.
 
Alternative diagnostic codes 

No higher rating under a different diagnostic code can be 
applied. The Board notes that there are other Diagnostic 
Codes relating to knee disorders, such as Diagnostic Code 
5256 (ankylosis of the knee), Diagnostic Code 5258 
(dislocated semilunar cartilage), Diagnostic Code 5259 
(removal of semilunar cartilage, symptomatic), Diagnostic 
Code 5262 (impairment of the tibia and fibula) and Diagnostic 
Code 5263 (for genu recurvatum).  

The veteran's bilateral knee disabilities are not manifested 
by dislocated or removed semilunar cartilage, nonunion or 
malunion of the tibia and fibula, or genu recurvatum.  
Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, surgical procedure."  Lewis v. Derwinski, 3 
Vet. App. 259 (1992) (citing Saunders Encyclopedia and 
Dictionary of Medicine, Nursing, and Allied Health at 68 (4th 
ed. 1987)).   The veteran, as explained above, has 
consistently been observed to have normal range of motion of 
both knees and, therefore, they are clearly not ankylosed.

As shown above, and as required by Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991), the Board has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran. In this 
case, the Board finds no provision upon which to assign 
higher ratings for either knee.


ORDER

Entitlement to an increased rating, greater than 10 percent 
prior to December 5, 2000, and greater than 20 percent from 
February 1, 2001, for right knee chondromalacia is denied. 

Entitlement to an increased rating greater than 10 percent 
for left knee chondromalacia is denied.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


